       Case 3:20-cv-08075-DLR Document 9 Filed 01/28/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Kory King France,                                 No. CV-20-08075-PCT-DLR
10                  Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15
16          Before the Court are Petitioner’s Petition for Writ of Habeas Corpus and United

17   States Magistrate Judge Michelle H. Burns’ Report and Recommendation (“R&R”).
18   (Docs. 1, 8.) The R&R recommends that the Court deny the Petition. The Magistrate

19   Judge advised the parties that they had fourteen days to file objections to the R&R and that

20   failure to file timely objections could be considered a waiver of the right to obtain review
21   of the R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). No
22   party filed objections, which relieves the Court of its obligation to review the R&R. Id.;

23   Thomas v. Arn, 474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any

24   review at all . . . of any issue that is not the subject of an objection.”); Fed. R. Civ. P.

25   72(b)(3) (“The district judge must determine de novo any part of the magistrate judge’s

26   disposition that has been properly objected to.”). The Court has nonetheless reviewed the
27   R&R and finds that it is well-taken.
28          IT IS ORDERED that Magistrate Judge Burns’ R&R (Doc. 8) is ACCEPTED.
       Case 3:20-cv-08075-DLR Document 9 Filed 01/28/21 Page 2 of 2



 1   Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1) is DENIED and DISMISSED
 2   WITH PREJUDICE.
 3          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
 4   proceed in forma pauperis on appeal are DENIED because dismissal of the Petition is
 5   justified by a plain procedural bar and jurists of reason would not find the procedural ruling
 6   debatable.
 7          IT IS FURTHER ORDERED that the Clerk of the Court shall terminate this case.
 8          Dated this 28th day of January, 2021.
 9
10
11
12
                                                    Douglas L. Rayes
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
